DETAILED ACTION
Remarks
The instant application having Application Number 16/942,427 filed on July 29, 2020 has a total of 8 claims pending in the application; there are 2 independent claims and 6 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated July 29, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of receiving service registration request, generate management data based on received service registration request, store service program and management data, process data and delete data based on expiration date of the data.   
Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a memory and a processor to perform receiving service registration request, generate management data based on received service registration request, store service program and management data, process data and delete data based on expiration date of the data steps. The memory and the processor in all steps is recited at a high-level of generality (i.e., as a generic memory and processor performing a generic computer function of “receiving”, “generating”, and The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory and a processor to perform receiving service registration request, generate management data based on received service registration request, store service program and management data, process data and delete data based on expiration date of the data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Independent claim 8 has the similar limitations as claim 1 and are rejected for at least the same reasons as claim 1.  With respect to the dependent claims 2-7, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Publication No. 2013/0110991 A1, ‘Fujimoto’, hereafter) in view of Yamamoto (US Patent Publication No. 2006/0277483 A1, ‘Yamamoto’, hereafter).

Regarding claim 1. Fujimoto teaches a management server (Fujimoto [0063] and Fig. 3 discloses a block diagram illustrating an exemplary hardware configuration of the control server), comprising: 
a memory; and 5a processor coupled to the memory (Fujimoto [0063] and Fig. 3 discloses control server includes a CPU (central processing unit), a ROM (read-only memory), a RAM (random access memory), …. Those elements are interconnected through a bus) and configured to: 
receive a service registration request from a terminal device, the service registration request including an expiration date of data associated with a service program for providing a service (The second determining unit has a function for determining whether or not the address allocated to the gateway apparatus that is the transmission source of the received registration request and the address stored in association with the registration key contained in the received registration request match each other. The second determining unit may also determine whether or not the registration request has been received within the valid period set for the registration key contained in the received registration request, Fujimoto [0170]), 
generate management data including a management process for 10managing data to be used in the service based on the service registration request (the first generating unit may set a valid period of the generated registration key, Fujimoto [0166-0167].  The second generating unit has a function for generating, when the data collection request is accepted, an access key unique to the gateway apparatus 202 registered as the relay apparatus, Fujimoto [0181-0182]), and 
store the service program and the management data in a storage device in association with each other (upon receiving the issuance request, the first communication apparatus generates key information unique to the target device 103 and stores a source address of the issuance request and the key information in association with each other, Fujimoto [0043].  The control server stores, in a storage device, the data contained in the received transmission response and registers data management information in the data management, Fujimoto [0145], Fig. 10.  As a result, new registration-key information is stored in the registration-key management DB as a record, Fujimoto [0167].  As a result, new control-target-device information is stored in the control-target-device management DB as a record, Fujimoto [0175]), and
wherein the management process includes: activating processing for deleting the data when an expiration date of the data has passed (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).
Fujimoto does not teach
wherein the management process includes: 15activating processing for providing the data used in the service program corresponding to the service when the service is executed.
However, Yamamoto teaches
wherein the management process includes: 15activating processing for providing the data used in the service program corresponding to the service when the service is executed (document-management device may be configured so that the registering unit is provided to determine, prior to the registration to the existing system, whether an expiration date for the automatic registration request page is valid with respect to a selected term of validity, and when the expiration date is valid, the registering unit performs the registration to the existing system. … when the expiration date is not valid, the registering unit transmits an error mail which notifies the user of the expiration of validity, Yamamoto [0024-0026]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto and Yamamoto before him/her, to modify Fujimoto with the teaching of Yamamoto’s document-management device and a document-management method.  One would have been motivated to do so for the benefit of providing Fujimoto with the capability of preparing electronic paper documents and registering the electronic data of the documents (Yamamoto, Abstract, [0013]).
Regarding claim 4. Fujimoto as modified teaches, wherein 5when the management process detects a file-related system call from the service, the management process generates the management data so that a second expiration date is set for generated data generated by the system call, and the generated data is deleted after the second expiration date (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).  
10Regarding claim 5. Fujimoto as modified teaches, wherein the management process includes generating the management data so as to set, as the second expiration date, a representative value representing a plurality of expiration dates respectively set for a plurality of pieces of data used in the service, the plurality of pieces of data including the data (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).  
Regarding claim 8, although claim 8 directed to a method, it is similar in scope to claim 1.  The server steps of claim 1 substantially encompass the method recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Publication No. 2013/0110991 A1, ‘Fujimoto’, hereafter) in view of Yamamoto (US Patent Publication No. 2006/0277483 A1, ‘Yamamoto’, hereafter) and further in view Muto (US Patent Publication No. 2013/0024643 A1).

20Regarding claim 2. Fujimoto and Yamamoto do not teach, wherein the processor is configured to: create, over an operating system (OS) in operation, a virtual area which is isolated from others, and by using the management process being operated in the area, activate 25processing for providing the data used in the service program corresponding to the service, and activate processing for deleting the data when an expiration date of the data has passed. 
However, Muto teaches wherein the processor is configured to: create, over an operating system (OS) in operation, a virtual area which is isolated from others, and by using the management process being operated in the area, activate 25processing for providing the data used in the service program corresponding to the service, and activate processing for deleting the data when an expiration date of the data has passed (when thin provisioning function is utilized and the host computer deletes data, if only management information of the data is deleted without deleting the actual data, the problem is that the storage apparatus cannot recognize a storage area where unnecessary data is stored, and that the storage area allocated to the virtual volume once cannot be released. Therefore, a technology of allowing the storage apparatus to recognize the storage area where the unnecessary data is stored, and releasing the relevant storage area even if the management information of the data is deleted without deleting the actual data, Muto [0027]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto, Yamamoto and Muto before him/her, to further modify Fujimoto with the teaching of Muto’s storage apparatus and a data management method.  One would have been motivated to do so for the benefit of suggesting Fujimoto a storage apparatus and data management method capable of efficiently managing data including control information (Muto, Abstract, [0006]).

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Publication No. 2013/0110991 A1, ‘Fujimoto’, hereafter) in view of Yamamoto (US Patent Publication No. 2006/0277483 A1, ‘Yamamoto’, hereafter) and further in view Sato et al. (US Patent Publication No. 2017/0228408 A1, ‘Sato’, hereafter, provided by Applicant’s IDS).

Regarding claim 3. Fujimoto and Yamamoto do not teach, wherein the processor 30is configured to generate the management data so that the management process 25Fujitsu Ref. No.: 19-00815 executes update processing for attempting update of the data at a predetermined update timing.  
However, Sato teaches wherein the processor 30is configured to generate the management data so that the management process 25Fujitsu Ref. No.: 19-00815 executes update processing for attempting update of the data at a predetermined update timing (wherein the processor 30is configured to generate the management data so that the management process 25Fujitsu Ref. No.: 19-00815executes update processing for attempting update of the data at a predetermined update timing, Sato [0081]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto, Yamamoto and Sato before him/her, to further modify Fujimoto with the teaching of Sato’s data management apparatus and method.  One would have been motivated to do so for the benefit of generating and updating management data within predetermined update timing (Sato, Abstract, [0081]).
Regarding claim 6. Fujimoto as modified teaches, wherein when the management process detects a file-related system call from the service, the management process includes: generating the management data so that a second update timing is set 20for generated data generated by the system call, and updating processing for attempting update of the generated data is executed in the second update timing (the data managing unit manages the acquired GUID, target resource, target data set, request type, manipulation date and time, and endpoint in association with each other, Sato [0054-0057]).  
Regarding claim 7. Fujimoto as modified teaches, wherein 25the management process includes generating the management data so as to set, as the second update timing, a representative value representing a plurality of update timings respectively set for a plurality of pieces of data used in the service, the plurality of pieces of data including the data (the data managing unit manages the acquired GUID, target resource, target data set, request type, manipulation date and time, and endpoint in association with each other, Sato [0054-0057]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168